 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     SETH JAMES CURRAN,                               CASE NO. C19-5381 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JEFFREY A. UTTECHT,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 18, Petitioner

15   Seth James Curran’s (“Curran”) objections to the R&R, Dkts. 19, 20, and Curran’s

16   motion to compel, Dkt. 21.

17          On July 31, 2019, Judge Christel issued the R&R recommending that the Court

18   dismiss Curran’s petition without prejudice for failure to exhaust. Dkt. 18. On August

19   11 and 14, 2019, Curran filed objections. Dkts. 19, 20. On August 27, 2019, Curran

20   filed a motion to compel. Dkt. 22.

21          The district judge must determine de novo any part of the magistrate judge’s

22   disposition that has been properly objected to. The district judge may accept, reject, or


     ORDER - 1
 1   modify the recommended disposition; receive further evidence; or return the matter to the

 2   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 3          In this case, Curran contests the well-settled and binding precedent that he must

 4   exhaust his state court remedies before seeking relief in a federal habeas petition. Dkt.

 5   17. Curran’s argument do not persuade the Court to carve out an exception to “one of the

 6   pillars of federal habeas corpus jurisprudence.” Calderon v. U.S. Dist. Court for N. Dist.

 7   of California, 134 F.3d 981, 984 (9th Cir. 1998). Curran’s motion to compel is similarly

 8   frivolous. Therefore, the Court having considered the R&R, Curran’s objections, and the

 9   remaining record, does hereby find and order as follows:

10          (1)    The R&R is ADOPTED;

11          (2)    Curran’s petition is DISMISSED without prejudice;

12          (3)    Curran’s motion to compel, Dkt. 21, is DENIED;

13          (4)    A Certificate of Appealability is DENIED; and

14          (5)    The Clerk shall enter a JUDGMENT and close the case.

15          Dated this 7th day of October, 2019.

16

17

18
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

19

20

21

22


     ORDER - 2
